DETAILED ACTION
Allowable Subject Matter
Claims 1-9,16, 17, 19 and 20 are allowed.

Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein a rack ends before a capping process is engaged. First, because a rack is a physical component, it does not end. Further, between the rack ending and the capping process being engaged, it seems the claim is intending to compare a structural element with a temporal occurrence. Clarification is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. (8,727,490) in view of Yearout et al. (2008/0117253).

	Regarding claims 10-12, 14 and 15, Kumagai teaches a printhead cleaning module (fig. 6, item 23), a spitbelt (fig. 7, item 201) spaced apart from the nozzles so as to catch spit liquid during cleaning and a transmission (fig. 7, items 21, 214) to drive rotation of spitbelt rollers (fig. 7, items 210, 212), wherein the transmission comprises a transmission member (fig. 7, item 21) to transfer a rotation from a motor (col. 4, line 67) so as to rotate the spitbelt rollers and as well as moving the cleaning module along a first direction (direction of rotation of drum), a media transport device for transporting media (see fig. 7, Note that the transporting device is being taken as the surface of the drum not including the cleaning module), a scraper (fig. 7, item 220) to scrape liquid off the spitbelt.  
	Kumagai teaches a spitbelt, not a spitroller. Yearout teaches this (Yearout, see fig. 4). It would have been obvious to one of skill in the art at the time of invention to substitute the spitroller disclosed by Yearout for the spitbelt disclosed by Kumagai because doing so would amount to the simple substitution of one known spit element for another to obtain predictable results. Yearout also teaches a clutch mechanism (Yearout, [0021]).

	Kumagai in view of Yearout does not teach a plurality of spitrollers, as required by claim 14. However, according to MPEP 2144.04, a duplication of parts is not patentable if such a duplication would have been obvious at the time of invention. Here, such a duplication would have been obvious.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of Yearout as applied to claim 10 above, and further in view of Barinaga et al. (2006/0209152).

Regarding claim 13, Kumagai in view of Yearout does not teach capping and wiping modules. Barinaga teaches these (Barinaga, [0039]). It would have been obvious to one of skill in the art at the time of invention to add capping and wiping modules, as disclosed by Barinaga, to the device disclosed by Kumagai in view of Yearout because doing so would allow for more thorough maintenance of the printheads. 
	
Response to Arguments
Applicant’s arguments with respect to claims 1-9, 16, 17, 19 and 20 have been fully considered and are persuasive.  The previous rejection with respect to those claims has been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 10-15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kumagai, Yearout.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853